ACCEPTED
                                                                                                                 03-14-00397-CV
                                                                                                                        4019469
                                                                                                       THIRD COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                                                             2/4/2015 1:44:34 PM
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK
                                     No. 03-14-00397-CV
               ____________________________________________________
                                                                                            FILED IN
             In the Court of Appeals for the Third Judicial 3rd
                                                            District
                                                                COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                Austin, Texas               2/4/2015 1:44:34 PM
               ______________________________________________________________________________
                                                                                       JEFFREY D. KYLE
                                                                                            Clerk
                             American Multi-Cinema, Inc.,
                                                         Appellant/Cross-Appellee,
                                                    v.

 Glen Hegar, Comptroller of Public Accounts of the State of Texas, and
         Ken Paxton, Attorney General of the State of Texas,
                                          Appellees/Cross-Appellants.
               ____________________________________________________

                     On Appeal from the 200th Judicial District Court
                                  Travis County, Texas
               ____________________________________________________

    NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give notice that

Glenn Hegar succeeded Susan Combs as Comptroller of Public Accounts of the State

of Texas on January 2, 2015, and Ken Paxton succeeded Greg Abbott as Attorney

General of the State of Texas on January 5, 2015.

   Accordingly, the Appellees now should be designated as “Glenn Hegar, Comptroller

of Public Accounts of the State of Texas, and Ken Paxton, Attorney General of the State

of Texas.”

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                                     1
                                  CHARLES E. ROY
                                  First Assistant Attorney General

                                  JAMES E. DAVIS
                                  Deputy Attorney General for Civil Litigation

                                  ROBERT O’KEEFE
                                  Division Chief, Financial Litigation, Tax, and
                                  Charitable Trusts Division

                                  /s/Charles K. Eldred
                                  CHARLES K. ELDRED
                                  Attorney in Charge
                                  Financial Litigation, Tax, and
                                  Charitable Trusts Division
                                  State Bar No. 00793681
                                  P.O. Box 12548
                                  Austin, Texas 78711-2548
                                  512-475-1743
                                  512-477-2348 (fax)
                                  charles.eldred@texasattorneygeneral.gov
                                  Attorneys for Appellees/Cross-Appellants


                           CERTIFICATE OF SERVICE

       I hereby certify that on February 4, 2015, a true and correct copy of the foregoing
Notice of Automatic Substitution of Public Officers was sent to the Appellant’s
attorney of record via e-service and/or electronic mail as follows:

      Doug Sigel                         Doug.sigel@ryanlawllp.com
      RYAN LAW FIRM, LLP
      100 Congress Ave., Ste. 950
      Austin, Texas 78701


                                                /s/Charles K. Eldred
                                                CHARLES K. ELDRED



                                            2